COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS



 BENJAMIN TICE, JR.,                                           No. 08-13-00014-CV
                                               §
                  Appellant,                                      Appeal from the
                                               §
 v.                                                        327th Judicial District Court
                                               §
 EL PASO EDUCATION INITIATIVE,                               of El Paso County, Texas
 INC. d/b/a BURNHAM WOOD                       §
 CHARTER SCHOOL DISTRICT,                                     (TC# 2012-DCV04513)
                                               §
                  Appellee.
                                               §

                                       JUDGMENT

       The Court has considered this cause on the Appellee’s motion to dismiss the appeal for

want of jurisdiction, and concludes the motion should be granted and the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal for

want of jurisdiction. Costs of this appeal are assessed against Appellant. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.